Citation Nr: 0711443	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-32 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for status 
post left clavicular fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to August 
1990.  The veteran also had additional service in the Alabama 
National Guard, including a period of active duty for 
training in July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that granted service connection but 
denied the veteran's claim of entitlement to a compensable 
evaluation for status post left clavicular fracture.  In 
addition, the January 2004 decision granted service 
connection for hypertension with an evaluation of 10 percent 
disabling.  The veteran has appealed the no compensable 
evaluation of his left shoulder disability.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran submitted his claim for service connection for a 
left shoulder disability in May 2003.  He was afforded a VA 
examination in July 2003.  He was diagnosed with status post 
left clavicular fracture with minimal loss of function.  The 
examiner did not provide any range of motion measurements or 
address any functional impairment such as a result of 
fatigue, and incoordination in the report.  The examiner did 
state that there was minimal functional impairment.

The RO granted service connection for status post left 
clavicular fracture and assigned a noncompensable disability 
rating in January 2004.  The veteran has disagreed with the 
disability rating for his left shoulder disability.

The veteran testified at a Travel Board hearing in December 
2005.  He said that his left shoulder caused him a great deal 
of pain on a daily basis.  He also said that he had problems 
raising his left arm and using it at times.  He testified 
that his pain was such that he would just use his right arm 
and right hand at his job because of the pain in his left 
arm.  

A new examination is required in order to fully assess the 
veteran's level of disability.  It has been several years 
since his last examination.  Moreover, the veteran has 
testified to an increase in symptomatology that would appear 
to be greater than minimal functional impairment.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess any 
records treatment for his left shoulder 
disability from July 2003 to the present.  
The RO should attempt to obtain and 
associate with the claims folder any 
medical records identified by the 
veteran.  

2.  The veteran should be afforded an 
examination to evaluate his left shoulder 
disability.  The examiner should review 
the veteran's claims folder in 
association with the examination.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed and 
the results noted in the examination 
report.  The examination report must 
include a complete rationale for all 
opinions expressed.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




